ACCELERATED DOCKET JOURNAL ENTRY AND OPINION
This appeal is dismissed pursuant to Civ.R. 54(B) for lack of a final appealable order. Defendant-appellant Thendesign Architecture, Inc.'s counterclaim for breach of contract is still pending.
This appeal is dismissed.
It is, therefore, ordered that appellee recover from appellant his costs herein taxed.
It is ordered that a special mandate be sent to the Lyndhurst Municipal Court directing said court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.